 1   BRANDON M. TESSER (SBN 168476)
           (brandon@tessergrossman.com)
 2   BRIAN M. GROSSMAN (SBN 166681)
           (brian@tessergrossman.com)
 3   TESSER | GROSSMAN LLP
     11990 San Vicente Blvd., Ste. 300
 4   Los Angeles, California 90049
     Telephone: (310) 207-4558
 5   Facsimile: (424) 256-2689
 6   Attorneys for Plaintiff
     ELOHIM EPF USA, INC.
 7
 8
                        UNITED STATES DISTRICT COURT
 9
                      CENTRAL DISTRICT OF CALIFORNIA
10
11   ELOHIM EPF USA, INC., a California      )   Case No.: 2:17-cv-05768-TJH(Ex)
     Corporation,                            )
12                                           )   [Assigned for all purposes to the
                  Plaintiff,                 )   Honorable Terry J. Hatter, Jr.]
13                                           )
           vs.                               )   JUDGMENT [39]
14                                           )
     BEVERLY BISTRO, INC., a California )
15   Corporation d/b/a EXPRESS NIGHT         )   Complaint Filed: August 3, 2017
     CLUB; JIMMY LEE, an individual; UNI )
16   DELIPIA, INC., a California Corporation )
     d/b/a MUZEN KARAOKE; IL CHAN            )
17   KIM, an individual; BEE FREE, INC., a )
     California Corporation d/b/a VOLCANO; )
18   SUNNY YUN, an individual; YOUNG )
     CHUL YI, an individual d/b/a CLUB       )
19   RENDEVOUS; CHARLES HYUNGSUP )
     LEE, an individual d/b/a GRAND CAFE;)
20   HYE MIN CHOI, an individual d/b/a       )
     CHORUS MUSIC STUDIO; and DOES 1 )
21   through 20, inclusive                   )
                                             )
22                Defendants.                )
                                             )
23                                           )
                                             )
24                                           )
25
26
27
28

                                          -1-
                                       JUDGMENT
 1          Having reviewed the ex parte application of Plaintiff ELOHIM EPF USA, INC.
 2   (“Plaintiff”), the evidence presented before and at the time of the hearing, if any, and
 3   finding good cause therefore, the Court orders:
 4          JUDGMENT is hereby entered pursuant to the Stipulation for Entry of
 5   Judgment against Defendant HYE MIN CHOI d/b/a CHORUS MUSIC STUDIO
 6   (“Defendant”), as follows:
 7          In the total amount of: $ 14,000 plus judgment interest at the rate of 10% per
 8   annum and post-judgment fees and costs to be awarded by separate motion.
 9
10   IT IS SO ORDERED.
11
12   Dated: February 20, 2019                By:
                                                    The Honorable Terry J. Hatter, Jr.
13                                                  United States District Judge
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                              -2-
                                           JUDGMENT
